Mr. Justice Glenn delivered the opinion of the court. In this case the appellant filed a bill in chancery against the appellees to enforce a lien he claims he had upon certain funds in their hands, the proceeds of the sale of á farm conveyed by one Jacob Brown to appellees, who^ he claims, 'was his individual debtor in the sum of $4,600 at the time of the conveyance. Oh the 6th day of January, 1894, the firm of Turner, Phelps &' Company, bankers, constituted •a partnership. Jacob Brown, who made the conveyance, was one of the members. The banking firm made an assignment for the benefit of their creditors under the assignment act. Jacob Brown, the partner, owned a farm of 180 acres in his individual right and conveyed the same by quitclaim deed on the 10th day of February, 1894, to appellees, as an asset to pay the debts of the firm of Turner, Phelps & Company., Jacob Brown died on the 1st day of July, 1894. " Appellant is a son of Jacob Brown, deceased. He .has probated.his claim of .$4,600 against his father’s estate. This proceeding is an effort on the part óf appellant to subject the proceeds derived from the sale of the farm by the assignees, to the payment of the' judgment' in the County Court he holds against his father’s estate. The theory of appellant is, that in equity, his claim.being -the individual indebtedness of Jacob Brown, should be held to be a prior lien on the individual assets of Jacob Brown; that is, it should be declared a prior lien to that of the partnership creditors. That rule can not apply in this case. At the time Jacob Brown deeded this farm to appellees, appellant had no lien op it. Jacob Brown could sell it in payment of individual or partnership indebtedness as to him seemed meet, and it would be of no concern to. appellant. The rule invoked by appellant rests upon the equities of the partners, and not upon the equities of the creditors. Hanford et al. v. Prouty et al., 133 Ill. 339; Levering v. Brimmel, 45 N. E. Rep. 778. If appellant is entitled to the relief he is asking he is not asserting his rights in the proper jurisdiction. His application should be made to the County Court in which the insolvent proceeding is pending, and the insolvent estate is being settled. He is insisting these funds in the possession ,of the assignees belong to him. To furnish redress for such grievances the legislature has given the County Court jurisdiction. In cases of voluntary assignments for the benefit of creditors, the County Court is invested with exclusive jurisdiction to control, administer upon and distribute the trust estate, and to control the assignee in the discharge of his duties, and other courts have no power to interfere with thei exercise of that jurisdiction. Clark v. Burke, 163 Ill. 334; Hanchett v. Waterbury, 115 Ill. 220; Freydendall v. Baldwin, 103 Ill. 325; Mersinger v. Yager, 16 Ill. App. 260; Colby v. O’Donnell, 17 Ill. App. 473; Osborne v. Williams, 34 Ill. App. 423. The decree of the Circuit Court is right, and will be affirmed.